Citation Nr: 1523324	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for migraines prior to September 1, 2009. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the VA Appeals Management Center (AMC) that granted service connection for migraine headaches and assigned a noncompensable rating for that disability.  In a March 2013 rating decision, the RO increased the rating for migraines to 30 percent effective from May 4, 2012.  

The Veteran was afforded a Travel Board hearing at the RO before the undersigned Veterans Law Judge in October 2013.  

The Board issued a decision in April 2014 denying a compensable rating prior to September 1, 2009, and granting a 50 percent rating effective from September 1, 2009.  The Board also found that a claim for TDIU was on appeal and Remanded the matter to the agency of original jurisdiction (AOJ) for any development deemed necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Veteran appealed that part of the Board's April 2014 decision that denied a compensable rating for migraines prior to September 1, 2009, to the Court of Appeals for Veteran's Claims, hereinafter "Court."  In December 2014, the Court issued an Order vacating the Board decision denying an initial compensable rating for migraines prior to September 1, 2009, and remanding the matter to the Board for further adjudication consistent with the parties joint motion for partial remand. 

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board regrets having to remand the Veteran's claim; however, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

First, the Board notes that, consistent with the Board's remand instructions, the AOJ is developing the issue of TDIU to include on an extrashedular basis.  See May 19, 2015 VA letter to Veteran.  While the AOJ is thus developing this matter, the Board has listed the issue but will not order any additional development at this time, emphasizing that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. at 453-54.  

As to the claim for a compensable rating for migraines prior to September 1, 2009, the Board notes that the Veteran testified in October 2013 that he was having frequent headaches about 7 or 8 years prior to the hearing.  He was a police officer for VA and he testified that he was passing out frequently in his cruiser.  He reported that he was in the ER just about every other day getting medications until it got to the point that they could not give him any more medication.  He noted that at that point he went to employee health and they started documenting the occurrences.  He stated that the records of his headache treatment were with employee health.  See October 2013 Board hearing transcript, page 8.  

VA treatment records include those from the New Orleans VA Medical Center which show that the Veteran had an annual police physical in June 2008.  Two Employee Health Notes, one dated in June and one in April 2008 reflect, "You may not VIEW this COMPLETED EMPLOYEE HEALTH NOTE," and, "You may not VIEW this COMPLETED Addendum."  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, these VA records described in the treatment record and referenced by the Veteran in his testimony should be sought on remand and associated with the claim for a compensable rating for migraines prior to September 1, 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize the release of any medical records potentially related to his claim for an increased rating for headaches that are not already of record, to include specifically any VA employee health notes contained in his locked VA medical file.  After obtaining any necessary authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, specifically requesting any VA employee health notes.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal, which include the TDIU claim, currently being developed.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




